Citation Nr: 0423496	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a heart valve disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from October 1999 to June 
2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2001 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  

The Board remanded the case for additional development in 
December 2003.  The requested development has since been 
completed, and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The veteran's heart valve abnormality is not currently 
productive of disability.


CONCLUSION OF LAW

A disabling heart valve disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his or her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate her claim for service connection.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), supplemental statement of the 
case (SSOC) and letters sent to the veteran informed her of 
the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  The SOC and SSOC also included 
the requirements which must be met to establish service 
connection.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The communications, such as a letter from the 
RO dated in February 2004, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  The Court noted that the doctrine of harmless 
error is to be used when a mistake of the administrative body 
is one that clearly had no bearing on the procedure used or 
the substance of decision reached.  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, the Board finds that there was no 
prejudice to the veteran.  The Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  That is what was 
done in the present case.  The veteran was given the VCAA 
notice letter in February 2004 and was given an ample 
opportunity to respond.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the service connection claim has been 
obtained.  The veteran has decline a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains her service medical 
records.  She has been afforded examinations.  The Board does 
not know of any additional relevant evidence which has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims, and no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive errors of the 
eye, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c).  

The veteran's service medical records show that in March 
2000, the veteran reported that she had been running and felt 
lightheaded, short of breath and then blacked out.  She had a 
headache for 12 hours.  Her last meal had been the previous 
night.  The examiner concluded that he highly suspected 
hypoglycemia; however, he would work up the syncope.  His 
plan included a stress test, and an echocardiogram.  

A stress test summary dated in March 2000 shows that the test 
was negative.  An echocardiogram performed in March 2000 was 
interpreted as showing thickening of the posterior leaflet of 
the aortic valve and moderate aortic regurgitation.  The 
mitral, tricuspid and pulmonary valves were unremarkable.  No 
other significant flow abnormality was identified.  There was 
no evidence for mural thrombus or pericardial effusion.  

A service medical record entry dated in April 2000 shows that 
the veteran was doing well with no more fainting spells.  An 
ECG performed in May 2000 was interpreted as being normal 
with a normal sinus rhythm.  

The report of a cardiology evaluation performed in service in 
May 2000 shows that the veteran had a history of syncope with 
exertion one and a half years earlier and again three months 
earlier.  The impression was (1) bicuspid aortic valve with 
mild aortic insufficiency; and (2) history of syncope, 
etiology unclear but likely not related to aortic valve.  The 
examiner commented that "Currently she should have no 
limitations to perform her job.  He further stated that "As 
to the reason for her syncope or near syncope, it is likely 
not related to her aortic valve, and with a normal stress 
test, I do not see her being limited by this problem."  

The veteran was subsequently administratively discharged for 
reasons unrelated to a heart disorder (refusal to enter an 
alcohol dependency program).  The report of a medical 
examination conducted in May 2000 for the purpose of her 
separation from service shows that a systolic murmur was 
noted on examination, but was described as "NCD" [not 
considered disabling].  

The veteran filed a claim for disability compensation in 
September 2000.  She did not report having had any treatment 
since her separation from service.  

The veteran was afforded an examination in connection with 
her claim for VA benefits in November 2000.  The examiner 
noted that the veteran had been diagnosed with a bicuspid 
valve through an echocardiogram.  She reported that she had 
shortness of breath when she ran, and that she had chest pain 
located in the mid sternal region.  On physical examination, 
the veteran's height was 66 inches and her weight was 169 
pounds.  Her pulse was 72.  Her blood pressure was 110/70.  
On echocardiogram the heart had a regular rate and rhythm 
with a 1/6 systolic ejection murmur in the right upper 
sternal border.  No gallop or click was heard.  An 
electrocardiogram revealed a normal sinus rhythm without any 
signs of ischemia.  A chest X-ray was within normal limits.  
An echocardiogram was also performed. The diagnosis was mild 
tricuspid valve regurgitation, confirmed by echocardiogram.  
The examiner commented that the veteran presented with a 
complaint of rheumatic heart disease.  Her description of 
chest pain is atypical for angina pectoris type of pain.  
There are no signs of congestive heart failure or arrhythmia 
noted on today's examination.  There is a finding of mild 
tricuspid valve regurgitation confirmed by echocardiogram.  
There is no objective finding at this time to warrant a 
diagnosis of bicuspid aortic insufficiency.  The examiner 
stated that the estimated METS of cardiac function based on 
the ejection fraction of 45% is 7.  

The Board subsequently remanded the case for the purpose of 
obtaining another examination, in part to clarify whether the 
claimed disorder results in disability.  The report of a 
cardiology examination conducted by the VA in March 2004 
shows that the examiner reviewed the claims file.  The 
veteran currently had no symptoms of chest pain, shortness of 
breath, palpitations or syncope.  On occasions, she 
reportedly noticed some light-headedness if she suddenly 
arises.  Rarely, she noticed symptoms that were reminiscent 
of the initial symptoms.  On examination her blood pressure 
was 127/90.  Her weight was 190 pounds.  The heart was non 
displaced.  The first and second sounds were normal.  No 
murmurs, rubs, or gallops were heard.  Auscultation in both 
supine and upright positions did not reveal either a systolic 
or a diagnostic murmur.  An exercise tolerance test showed a 
functional capacity of 7 METs.  She was limited by right 
ankle pain from an old injury.  She experienced no cardiac 
symptoms.  The examiner stated that apart from the old right 
ankle injury, the veteran had essentially an unlimited 
capability and engaged in high functional activities 
appropriate to a person in her early 20's.  The examiner 
concluded that, with respect to the bicuspid aortic valve, 
this finding is the result of a congenital abnormality.  He 
stated that the presence of aortic insufficiency before 
service could not be known with certainty since it is 
frequently asymptomatic.  Significantly, the examiner also 
concluded that "there is no disabling impairment due to a 
cardiac condition at present."   

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
After having reviewed the pertinent evidence, the Board 
concludes that the heart valve abnormalities are not 
productive of active disease and have not resulted in 
disability.  The cardiology consultation in service resulted 
in a conclusion that the syncope which the veteran had 
experienced was not due to a heart valve abnormality, and 
that she had no functional limitations as a result of the 
heart valve irregularity.  Upon separation from service the 
heart murmur was described as not considered disabling.  
Although the VA examination of November 2000 indicated that 
there was decreased ejection fraction which the examiner 
estimated would result in limitation of METS of cardiac 
function, the most recent VA examiner in March 2004 concluded 
that there was no disabling impairment due to a cardiac 
condition.  Although the examination report indicated that 
there was limitation on exercise testing, this was attributed 
to an ankle disorder and the examiner stated that there were 
no symptoms from a heart disorder.  The examiner also stated 
that apart from the old right ankle injury, the veteran had 
essentially an unlimited capability and engaged in high 
functional activities appropriate to a person in her early 
20's.  Accordingly, the Board concludes that service 
connection for a heart valve disorder must be denied as a 
disabling heart valve disorder was not incurred in or 
aggravated by service.  


ORDER

Service connection for a heart valve disorder is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



